   4:21-cr-03070-JMG-CRZ Doc # 39 Filed: 07/27/21 Page 1 of 2 - Page ID # 74




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                           4:21CR3070

      vs.
                                                           ORDER
RACHEL BROOKE PAGELER,               and
JOSEF D. BARRAZA,

                  Defendants.


      Defendants have moved to continue the pretrial motion deadline,
(Filing Nos. 37 and 38), because Defendants and defense counsel need
additional time to fully review the discovery received before deciding if pretrial
motions should be filed. The motion to continue is unopposed. Based on the
showing set forth in the motions, the court finds the motions should be
granted. Accordingly,

      IT IS ORDERED:

      1)    Defendants’ motions to continue, (Filing Nos. 37 and 38), are
            granted.

      2)    Pretrial motions and briefs shall be filed on or before August 3, 2021.

      3)    The trial of this case remains set to commence before the Honorable
            John M. Gerrard, United States District Judge, in Courtroom 1,
            United States Courthouse, Lincoln, Nebraska, at 9:00 a.m. on
            August 23, 2021, or as soon thereafter as the case may be called,
            for a duration of five (5) trial days. Jury selection will be held at
            commencement of trial.

      4)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendants in a speedy
            trial, and as to both defendants, the additional time arising as a
            result of the granting of the motion, the time between today’s date
            and August 3, 2021 shall be deemed excludable time in any
4:21-cr-03070-JMG-CRZ Doc # 39 Filed: 07/27/21 Page 2 of 2 - Page ID # 75




         computation of time under the requirements of the Speedy Trial Act,
         because although counsel have been duly diligent, additional time is
         needed to adequately prepare this case for trial and failing to grant
         additional time might result in a miscarriage of justice. 18 U.S.C. §
         3161(h)(1), (h)(6) & (h)(7). Failing to timely object to this order as
         provided under this court’s local rules will be deemed a waiver of any
         right to later claim the time should not have been excluded under the
         Speedy Trial Act.

   July 27, 2021.

                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
